Matter of Axelrod v Reda (2014 NY Slip Op 05867)
Matter of Matter of Axelrod v Reda
2014 NY Slip Op 05867
Decided on August 20, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on August 20, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentREINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
L. PRISCILLA HALL
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX, JJ.


2014-07536
 (Index No. 1306/14)

[*1]In the Matter of Robert Axelrod, etc., appellant,
vVincent D. Reda, et al., respondents-respondents, et al., respondents.

DECISION & ORDERIn a proceeding pursuant to Election Law § 16-102, inter alia, to invalidate petitions designating certain of the respondents as candidates in a primary election to be held on September 9, 2014, for the party position of Members of the Rockland County Republican Committee, the petitioner appeals from a final order of the Supreme Court, Rockland County (Berliner, J.), dated August 1, 2014, which granted that branch of the motion of the respondent candidates which was to dismiss the petition, inter alia, to invalidate the designating petitions on the ground that the petitioner lacked standing to commence the proceeding, and dismissed the proceeding.ORDERED that the final order is affirmed, without costs or disbursements.The Supreme Court properly granted that branch of the respondent candidates' motion which was to dismiss the petition on the ground that the petitioner lacked standing to commence this proceeding to invalidate the petitions designating them as candidates for party positions. As the Chairperson of the Town of Clarkstown Republican Committee, the petitioner did not have standing to commence the proceeding pursuant to Election Law § 16-102(1) (see Matter of Eaton v Rosenberg, 109 AD3d 770, 771; Matter of Levine v Turco, 43 AD3d 618, 619-620; Matter of Maltese v Anderson, 264 AD2d 457; Matter of Crawley v Board of Elections of County of Rensselaer, 218 AD2d 914, 915; Matter of D'Alvia v DiGiacomo, 175 AD2d 891, 891-892; Matter of Davis v Dutchess County Bd. of Elections, 153 AD2d 716, 717).RIVERA, J.P., LEVENTHAL, HALL, ROMAN and HINDS-RADIX, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court